
	
		III
		109th CONGRESS
		2d Session
		S. RES. 537
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2006
			Mr. Biden (for himself,
			 Mr. Specter, and
			 Mr. Frist) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 8, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the National Sexual Assault
		  Hotline and commending the Hotline for counseling and supporting more than
		  1,000,000 callers.
	
	
		Whereas it is estimated that a sexual assault occurs every
			 2.5 minutes in the United States and more than 200,000 people in the United
			 States each year are victims of sexual assault;
		Whereas 1 of every 6 women and 1 of every 33 men in the
			 United States have been victims of rape or attempted rape, according to the
			 Department of Justice;
		Whereas the Uniform Crime Reports of the Federal Bureau of
			 Investigation rank rape second only to murder in the hierarchy of violent
			 crimes;
		Whereas research suggests that sexual assault victims who
			 receive counseling are more likely to report the assault to the police and to
			 participate in the prosecution of the offender;
		Whereas, in June 2006, the National Sexual Assault Hotline
			 (referred to in this preamble as Hotline) helped its 1,000,000th
			 caller;
		Whereas the Hotline operates 24 hours per day, 365 days
			 per year, offering important, free, and confidential crisis intervention,
			 support, information, and referrals for victims of sexual assault and their
			 friends and families;
		Whereas the Hotline was created by the Rape, Abuse &
			 Incest National Network (referred to in this preamble as RAINN),
			 a non-profit corporation, the headquarters of which are located in Washington,
			 D.C.;
		Whereas the Hotline answered its first call on July 27,
			 1994, and operated solely with private funds for the first 10 years the Hotline
			 was in existence;
		Whereas RAINN continues to operate the Hotline today, in
			 partnership with 1,100 local rape crisis centers in the 50 States and the
			 District of Columbia and with over 10,000 trained volunteers and staff, and in
			 collaboration with coalitions against sexual assault in each of the 50
			 States;
		Whereas the Hotline helps an average of 11,000 people each
			 month and in 2005 helped 137,039 women, men, and children across the
			 Nation;
		Whereas the public education and outreach undertaken by
			 RAINN and local rape crisis centers have increased public awareness of sexual
			 violence and contributed to a 58-percent decline in crimes of sexual violence
			 since 1993;
		Whereas the Hotline has experienced a significant increase
			 in call volume as public awareness of sexual violence has grown, with calls to
			 the Hotline increasing by 43 percent since 2003;
		Whereas millions of Americans have learned of the services
			 available through the Hotline, thanks to the public service promotion
			 contributed by every national broadcast television network, a dozen cable
			 networks, and more than 1,000 radio stations, newspapers, and magazines;
			 and
		Whereas the Hotline serves as an outstanding example of a
			 successful partnership between the Federal Government, the private sector, and
			 individuals: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 National Sexual Assault Hotline; and
			(2)commends the
			 National Sexual Assault Hotline for counseling and supporting more than
			 1,000,000 callers.
			
